Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 11/03/2021, in which claims 17-18 remain cancelled, claims 1-16, 19-22 are presented for the examination.


Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
1. Levidow does not teach, suggest, or disclose "in response to the quantity of abnormal shutdowns of the electronic device being less than the preset threshold: continuing according to a normal startup process; and running a power-on self-test process" the above recited features of independent claim 1, as amended.

Response:
Examiner respectfully disagrees.  Levidow teaches in Col. 9, lines 63-67, Col. 10, lines 1-14, “If the computer system 110 has not failed to boot the pre-determined number of times, then the process 400 seeks to allow the target operating system to initiate. In particular, the computer system 110 attempts to complete the boot process via operating system boot loader 420 which attempts to load the target operating system 144. If the system is unable to boot, for example if there is a missing or corrupted system registry or system files, then control is passed to the boot manager 414 for another boot attempt, via block 422, whereas if the operating boot loader 420 successfully accesses an acceptable system registry and system files, the normal boot process starts at 424 for loading of the target operating system 144.”).
The predetermined number of boot attempts is interpreted as preset threshold as claimed, and if number of computer system failed is less than threshold, then target operating system is continues as normal and attempts to load the target operating system.
	Thus, examiner believes Levidow teach each and every limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13, 15,19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levidow et al. (US 7,734,945, referred herein after Levidow).

As per claim 1, 9, 19, Levidow discloses a system recovery method, wherein the method is applied to an electronic device, and the method comprises: 
obtaining a quantity of abnormal shutdowns of the electronic device at a basic input output system (BIOS) boot stage of the electronic device (Fig. 4, step 416, Col. 10, lines 18-41, “the boot manager 414 may be programmed to log the number of boot failures for the computer system 110”); 
in response to the quantity of abnormal shutdowns of the electronic device being greater than or equal to a preset threshold, displaying a first interface, wherein the first interface comprises a first system recovery mechanism option (Col. 10, lines 18-41, “When the number of boot failures recorded in the counter exceeds the threshold, for example a threshold set in a separate data file (e.g., a bootcfg.dat file) the boot manager 414 may automatically initiate a boot into the recovery partition 148 of memory storing the recovery environment 200.”); 

receiving a selection operation on the first system recovery mechanism option (Col. 5, lines 58-Col. 6, lines 1-2, “The diagnosis and recovery processes of the recovery environment 200 may then automatically recover the computer system 110, or the recovery environment 200 may allow the user to manually guide the recovery process, for example by presenting the user with available recovery actions and allowing the user to select from among the listing. The recovery environment 200 may perform repeated diagnosis and recovery operations until the computer system 110 successfully reboots.”); and 
running a first system recovery mechanism in response to the selection operation on the first system recovery mechanism option (Fig. 4, step 415, Col. 10, lines 18-41, “If the recovery environment 200 is stored on the hard disk 141, the recovery environment 200 may be launched via the boot manager without user interaction. Alternatively, or separately, the user may launch the recovery environment 200 via a boot interrupt procedure, such as from a boot menu upon activation of an interrupt keystroke such as F8. The block 415 may represent this manual activation, where if the user does not attempt to manually initiate the recovery environment 200, the computer system 110 will reboot.”).
in response to the quantity of abnormal shutdowns of the electronic device being less than the preset threshold: continuing according to a normal startup process; and running a power-on self-test process (Col. 9, lines 63-67, Col. 10, lines 1-14, wherein the predetermined number of boot attempts is interpreted as preset threshold as claimed, “If the computer system 110 has not failed to boot the pre-determined number of times, then the process 400 seeks to allow the target operating system to initiate. In particular, the computer system 110 attempts to complete the boot process via operating system boot loader 420 which attempts to load the target operating system 144. If the system is unable to boot, for example if there is a missing or corrupted system registry or system files, then control is passed to the boot manager 414 for another boot attempt, via block 422, whereas if the operating boot loader 420 successfully accesses an acceptable system registry and system files, the normal boot process starts at 424 for loading of the target operating system 144.”).

As per claim 2, 10, 20, Levidow discloses the system recovery method according to claim 1, wherein before the obtaining a quantity of abnormal shutdowns of the electronic device, the method further comprises: obtaining advanced startup indication information of the electronic device, wherein the advanced startup indication information is used to instruct the electronic device to run a second system recovery mechanism (Col. 13, lines 21-29).  

As per claim 3, 11, 21, Levidow discloses the system recovery method according to claim 1, wherein the first interface further comprises at least one of the following: a second system recovery mechanism option, a startup-continued option, and a shutdown and restart option; and (Fig. 4, step 415, Col. 10, lines 18-41, “If the recovery environment 200 is stored on the hard disk 141, the recovery environment 200 may be launched via the boot manager without user interaction. Alternatively, or separately, the user may launch the recovery environment 200 via a boot interrupt procedure, such as from a boot menu upon activation of an interrupt keystroke such as F8. The block 415 may represent this manual activation, where if the user does not attempt to manually initiate the recovery environment 200, the computer system 110 will reboot.”);
when the quantity of abnormal shutdowns of the electronic device is greater than or equal to the preset threshold, the method further comprises: receiving a selection operation on the second system recovery mechanism option (Col. 5, lines 58-67, Col. 6, lines 1-2, “The diagnosis and recovery processes of the recovery environment 200 may then automatically recover the computer system 110, or the recovery environment 200 may allow the user to manually guide the recovery process, for example by presenting the user with available recovery actions and allowing the user to select from among the listing. The recovery environment 200 may perform repeated diagnosis and recovery operations until the computer system 110 successfully reboots.”); and 
running the second system recovery mechanism in response to the selection operation on the second system recovery mechanism option ((Fig. 4, step 415, Col. 5, lines 58-67, Col. 6, lines 1-5, Col. 10, lines 18-41,).

As per claim 4, 12, 22, system recovery method according to claim 1, wherein the method further comprises: at the BIOS boot stage of the electronic device, in response to receiving an indication of a user selection of a first system recovery hot key, displaying, by the electronic device, a second interface, wherein the second interface comprises the first system recovery mechanism option and a shutdown and restart option (Fig. 4, step 415, Col. 10, lines 18-41, “the user may launch the recovery environment 200 via a boot interrupt procedure, such as from a boot menu upon activation of an interrupt keystroke such as F8. The block 415 may represent this manual activation, where if the user does not attempt to manually initiate the recovery environment 200, the computer system 110 will reboot.”);
receiving the selection operation on the first system recovery mechanism option; and running the first system recovery mechanism in response to the selection operation on the first system recovery mechanism option (Col. 5, lines 58-Col. 6, lines 1-2,  Col. 10, lines 18-41).

As per claim 5, 13, Levidow discloses the system recovery method according to claim 1, wherein the method further comprises: 
increasing the quantity of abnormal shutdowns by 1 during a startup of the electronic device; and (Col. 10, lines 18-41, “upon each boot failure, a counter may be updated in a page dump file (e.g., a Bootstat.cfg file) to note the number of boot failures that have occurred in a row.”);
during a subsequent running of the electronic device, when the electronic device shuts down normally, clearing the quantity of abnormal shutdowns; or when the electronic device shuts down abnormally, skipping clearing the quantity of abnormal shutdowns (Col. 10, lines 18-41, ”Upon a successful boot into the target operating system, the operating system may clear the counter in this file”).


As per claim 7, 15, Levidow discloses the system recovery method according to claim 1, wherein the first system recovery mechanism is a system recovery mechanism customized by an original equipment manufacturer (OEM), (Col. 13, lines 36-45) and the second system recovery mechanism is a default system recovery mechanism of Windows (Fig. 4, step 415, Col. 10, lines 18-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levidow in view of You et al. (US 2019/0079835, referred herein after You).


As per claim 6, 14, Levidow does not specifically discloses the system recovery method according to claim 1, wherein the method further comprises: 
obtaining a status of an embedded controller (EC) at the BIOS boot stage of the electronic device, wherein the status of the EC indicates whether there is a shutdown event triggered by a watchdog mechanism in the electronic device; and when there is a shutdown event triggered by the watchdog mechanism in the electronic device, reducing the quantity of abnormal shutdowns obtained by the electronic device at the BIOS boot stage by 1;

However, You discloses obtaining a status of an embedded controller (EC) at the BIOS boot stage of the electronic device, wherein the status of the EC indicates whether there is a shutdown event triggered by a watchdog mechanism in the electronic device; and when there is a shutdown event triggered by the watchdog mechanism in the electronic device, reducing the quantity of abnormal shutdowns obtained by the electronic device at the BIOS boot stage by 1 ([0071], [0072]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of You’s operating method of vehicle watchdog circuit into Levidow’s automated recovery of unbootable systems because one of the ordinary skill in the art would have been motivated to enhance reliability of a watchdog circuit for controlling a central processing device for a vehicle.

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levidow in view of Swift et al. (US 2012/0204060, referred herein after Swift).

As per claim 8, 16, Levidow does not specifically discloses the system recovery method according to claim 1, wherein the abnormal shutdown of the electronic device comprises at least one of the following: a forcible shutdown, and a shutdown of the electronic device after a blue screen appears;

However, Swift discloses the abnormal shutdown of the electronic device comprises at least one of the following: a forcible shutdown, and a shutdown of the electronic device after a blue screen appears ([0033], fault handler 22 issues this report (i.e. blue screen of death report) and memory dump, the operating system becomes unresponsive and halts the execution of applications 20 and any other process executing within the computing device. The user typically must restart (interpreted as forcible shutdown) the computing device);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Swift’s method of enabling restartable file system into Levidow’s automated recovery of unbootable systems because one of the ordinary skill in the art would have been motivated to reduce the impact usability of the computing device, the loss of data may negatively impact the user experience, especially if that data was attributed some importance by a user.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Zhou teaches a method of backup variable of the environment variable is read when the irrevocable error is still present in the environment variable that is read for a predetermined threshold number of times, and the environment variable is restored according to the backup variable.

	Luke teaches a method for delaying the process of freeing data blocks during the processing of a non-volatile transactions log.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/           Primary Examiner, Art Unit 2114